         Case 2:19-cv-02235-SMB Document 215 Filed 04/22/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                      FOR THE DISTRICT OF ARIZONA
 8
 9       Wine Education Council,                              No. CV-19-02235-PHX-SMB
10                         Plaintiff,                         ORDER
11       v.
12       Arizona Rangers,
13                         Defendant.
14
15                 Pending before the Court is Plaintiff/Third-Party Defendant Wine Education
16   Council’s (“WEC”) Motion to Exclude Testimony and Expert Opinion of Ellis M. Carter
17   (Doc. 187). Defendant/Third-Party Plaintiff Arizona Rangers (“AZR”) filed a response
18   (Doc. 197), to which WEC replied. (Doc. 200). In its Reply, WEC requested oral argument
19   on the motion, (Doc. 200 at 1), however The Court declines to hold oral argument finding
20   it unnecessary. LRCiv. 7.2(f). The Court has considered the pleadings and law and will
21   grant WEC’s Motion.
22            I.      BACKGROUND
23                 The facts of this litigation have been amply summarized by the Court in its previous
24   orders and will not be restated in full here. For the purposes of this Motion, it is sufficient
25   to note this litigation involves several grants totaling $175,000.00 that were made to AZR
26   between November 30, 2016 and October 3, 2017. (Doc. 197.) WEC asserts these grants
27   were subject to a condition that if the “East Valley Ranger Troop[1] ceases to operate” then
28
     1
         According to the letter purportedly setting conditions upon the grants, the “East Valley
      Case 2:19-cv-02235-SMB Document 215 Filed 04/22/21 Page 2 of 6



 1   all remaining funds of the grants and the property purchased by the grants must be turned
 2   over by AZR to WEC. (Doc. 187 at 2.) WEC also asserts it was given the right to enforce
 3   the conditions on the grants as the “backup beneficiary.” (Id.) In this action, WEC has
 4   brought suit against AZR alleging among other things that the “East Valley Ranger Troop”
 5   has ceased to operate, and as such the remaining funds and property purchased by the grants
 6   must be turned over to WEC. (Id.) WEC has brought claims for breach of contract, breach
 7   of the duty of good faith and fair dealing, and unjust enrichment based on AZR’s failure to
 8   turn over the grant funds. (Doc. 1.)
 9          AZR contests WEC’s claims, arguing among other things that the “East Valley
10   Ranger Troop” is a fictitious entity and not a recognized subdivision of its organization.
11   (Doc. 197 at 3.) It argues that Grant Winthrop, a then-member of AZR, invented the entity
12   when writing the grant letter and put himself in charge of the funds, but that the “East
13   Valley Ranger Troop” otherwise did not exist. (Id.) AZR has claimed in earlier pleadings
14   that Grant Winthrop was, unbeknownst to it, the donor of the funds used to make the grants
15   at issue in this case. One of the defenses AZR seeks to assert against WEC’s claims is that
16   the condition on the granted funds is invalid because the “East Valley Ranger Troop” is
17   not a legally recognized as a public charity and thus cannot receive the funds. (Doc. 197 at
18   7.) AZR also argues that because Grant Winthrop was the “donor advisor” of the grant
19   funds, it would also be impermissible for him to be in control of the funds donated under
20   applicable law. (Doc. 197 at 4.)
21          The merits of AZR’s arguments are not at issue in this Motion; instead WEC
22   challenges the method by which AZR seeks to support them. AZR disclosed the expert
23   opinion of one Ellis M. Carter, a Phoenix tax attorney, whom it seeks to have testify at trial
24   in this case. AZR hired Ms. Carter to “provide [her] opinion concerning the legality of the
25   making and management of certain grants to the East Valley Company (a/k/a East Valley
26   Troop).” (Doc. 187-1 at 2.) Ms. Carter’s expert report gives her opinion on whether “under
27
28   Troop” was composed of “Grant Winthrop, Vance Ownbey and Peter Steinmetz[,]” an
     associate ranger and two associate ranger applicants respectively. (Doc. 98-28.)

                                                 -2-
      Case 2:19-cv-02235-SMB Document 215 Filed 04/22/21 Page 3 of 6



 1   the Internal Revenue Code…(“Code”), the East Valley Company, standing alone, is
 2   qualified to receive a charitable grant from a donor advised fund…[and] [w]hether …Grant
 3   Winthrop is permitted to retain discretion and control over funds donated from the donor
 4   advised fund he advises[.]” (Id.) Ms. Carter’s report opines that:
 5
               Based on Code Section 4966(e) and the Treasury Regulations promulgated
 6             thereunder, that the East Valley Company, standing alone, is not qualified to
               receive a charitable grant from a donor advised fund because it is not
 7
               recognized as a public charity under Code Sections 501(c)(3) and
 8             170(b)(1)(A) and the sponsoring organization did not exercise “expenditure
               responsibility” with respect to the grant in accordance with Code Section
 9
               4945(h), making the grant a taxable expenditure subject to penalties.
10
     (Id.) She further contends that:
11
12
               Based on Code Section 4958 and the Treasury Regulations promulgated
13             thereunder, a donor advisor such as Grant Winthrop is not permitted to
14             control funds donated from the donor advised fund he advises because any
               direct or indirect benefit to the donor advisor from the donor advised fund is
15             an excess benefit transaction subject to sanctions.
16   (Id. at 3.)
17             Ms. Carter’s report states that her opinion is based on her review of various
18   pleadings and other documents in this case together with her review of “the relevant
19   provisions of the Internal Revenue Code, …the Treasury Regulations issued and proposed
20   under the Code…and interpretations of the Code by both the Internal Revenue Service and
21   the federal courts.” (Id.) Appended to her report is Ms. Carter’s CV together with several
22   provisions of the Internal Revenue Code. (Id. at 16-56.)
23             WEC filed a motion to exclude Ms. Carter’s testimony and expert opinion, arguing
24   it improperly offered an opinion as to the law of the case, thus invading the province of the
25   Court, and further argued the testimony was irrelevant. (Doc. 187 at 2.) AZR responded
26   arguing Ms. Carter was qualified and that her testimony was relevant and permissible under
27   Federal Rule of Evidence 702.
28       II.       LEGAL STANDARD


                                                   -3-
      Case 2:19-cv-02235-SMB Document 215 Filed 04/22/21 Page 4 of 6



 1          The Federal Rules of Evidence assign district courts the “gatekeeping”
 2   responsibility of deciding the admissibility of expert testimony. Daubert v. Merrell Dow
 3   Pharm., Inc., 509 U.S. 579, 589 (1993). “The primary locus of this obligation is Rule 702,
 4   which clearly contemplates some degree of regulation of the subjects and theories about
 5   which an expert may testify.” Id. Indeed, Rule 702 delineates several admissibility
 6   requirements so district courts can ensure the proposed expert testimony is both relevant
 7   and reliable. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 137. Reliability is
 8   safeguarded by Rule 702(a)’s “helpfulness standard,” which requires expert testimony
 9   “help the trier of fact to understand the evidence or to determine a fact in issue.” Daubert,
10   509 U.S. at 591–92.
11          This “helpfulness standard” does not necessarily bar expert testimony concerning
12   the “ultimate issue” in a given case. Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d
13   998, 1016 (9th Cir. 2004). At the same time, “instructing the jury as to the applicable law
14   is the distinct and exclusive province of the court.” Id. Thus, an expert witness “cannot
15   give an opinion as to her legal conclusion.” Id. An expert who “tell[s] the jury what result
16   to reach . . . does not aid the jury in making a decision, but rather attempts to substitute the
17   expert’s judgment for the jury’s.” United States v. Diaz, 876 F.3d 1194, 1197 (9th Cir.
18   2017). The inadmissibility of such expert testimony—mere legal opinions—is “a kind of
19   axiomatic principle” and “‘so well-established that it is often deemed a basic premise or
20   assumption of evidence law[.]’” Pinal Creek Group v. Newmont Mining Corp., 352 F.
21   Supp. 2d 1037, 1042 (D. Ariz. 2005) (quoting In re Initial Public Offering Sec. Litigation,
22   174 F.Supp.2d 61, 64 (S.D.N.Y.2001)).
23      III.    ANALYSIS
24          A. Legal Opinion
25          The Court is convinced that Ms. Carter’s opinion consists of an impermissible legal
26   opinion that does nothing more than apply tax laws and regulations to the facts of the case.
27   See e.g., United States v. Boulware, 558 F.3d 971, 974-75 (9th Cir. 2009) (affirming
28   exclusion of expert testimony that “corporate distributions were legally non-taxable” as an


                                                  -4-
      Case 2:19-cv-02235-SMB Document 215 Filed 04/22/21 Page 5 of 6



 1   impermissible legal opinion). Ms. Carter’s report does not even pretend to rely on anything
 2   other than the application of law to fact. (Doc. 187-1 at 3 (noting Ms. Carter’s opinion is
 3   fully based on a review of relevant case filings and relevant potions of the Internal Revenue
 4   Code, Treasury Regulations, and caselaw).) Further, the substantive report itself is nothing
 5   more than two paragraphs of legal conclusions regarding issues that are the province of the
 6   Court rather than that of the jury. (Id. at 2.) AZR’s briefing on the Motion does not sway
 7   the Court’s opinion, and indeed at times seems to bolster it. For instance, AZR argues Ms.
 8   Carter’s testimony is appropriate because the jury will need to determine “whether
 9   the…provisions in the May 15, 2017 letter are valid and enforceable,” and her testimony
10   can help the jury understand that “only organizations recognized as a public charity under
11   Code Sections 501(c)(3) or 170(b)(1)(A) qualify to receive grant funds.” (Doc. 197 at 7.)
12   However, it is unclear to the Court how the proposed scenario would ever fall within the
13   province of the jury. The legal effect of a tax law on the validity of the grant condition is
14   an issue of law that this Court will decide, not an issue for the jury. See e.g., Wolf v.
15   Commissioner IRS, 4 F.3d 709, 714 (9th Cir. 1993) (noting the legal effect of a tax form
16   was a question of law); Jacobs Eng'g Grp. v. United States, No. CV 96-2662 JMI (VAPx),
17   1997 U.S. Dist. LEXIS 3467, at *3 (C.D. Cal. Mar. 4, 1997) (noting the applicability of
18   the tax code to a loan was a question of law).
19          Even if there are some scenarios where the application of the law might be
20   dependent upon some disputed issue of fact for the jury, it will be the province of the Court
21   to instruct the jury how the law applies. See Pinal Creek Group v. Newmont Mining Corp.,
22   352 F. Supp. 2d 1037, 1043 (D. Ariz. 2005) (quoting Specht v. Jensen, 853 F.2d 805, 807
23   (10th Cir. 1988) (“There being only one applicable legal rule for each dispute or issue, it
24   requires only one spokesman of the law, who of course is the judge.”)). Further, while
25   Plaintiff argues Ms. Carter’s testimony should be admitted to help explain the legal and
26   regulatory landscape to the jury, the Court notes that no such explanation is present in her
27   proffered report. (Doc. 187-1 at 1-3.) The entirety of Ms. Carter’s report consists of legal
28   conclusions. The sole “explanation” of the legal or regulatory landscape is found, not in


                                                 -5-
      Case 2:19-cv-02235-SMB Document 215 Filed 04/22/21 Page 6 of 6



 1   her analysis, but in the text of appended statutes. (Id. at 5-41.) The Court charged with
 2   instructing the jury.
 3          B. Unpled Affirmative Defense
 4          WEC also states that regardless of the legal nature of Ms. Carter’s opinion, as the
 5   case stands her opinion on the illegality of the grant conditions is irrelevant. WEC points
 6   out that AZR has not pled the affirmative defense of illegality as a defense in this case and
 7   thus could not raise the defense at trial. AZR does not respond to this argument in its brief.
 8   “In responding to a pleading, a party must affirmatively state any avoidance or affirmative
 9   defense, including…illegality.” Fed. R. Civ. P. 8(c)(1); see also, Rock River Communs.,
10   Inc. v. Universal Music Group, Inc., 745 F.3d 343, 350 (9th Cir. 2014) (quoting Wash.
11   Capitols Basketball Club, Inc. v. Barry, 419 F.2d 472, 477 (9th Cir. 1969) (“illegality is an
12   affirmative defense and defendants[] have the burden of pleading and proof”).
13          AZR’s amended answer states in pertinent part that “[a]t the time of this Answer,
14   [AZR] does not know which additional affirmative defenses may apply. Rather than waive
15   the same, Defendant reserves the right to amend this Answer to assert any additional matter
16   of avoidance or affirmative defense revealed through disclosure or discovery.” (Doc. 109
17   at 6.) As of yet AZR has not actually amended its answer to assert the affirmative defense
18   of illegality. In the absence of such amendment, Ms. Carter’s testimony is irrelevant to any
19   issue in the case.
20          CONCLUSION
21      Accordingly,
22          IT IS ORDERED that WEC’s Motion to Exclude Testimony and Expert Opinion
23   of Ellis M. Carter (Doc. 187) is granted.
24          Dated this 22nd day of April, 2021.
25
26
27
28


                                                  -6-
